Exhibit 10.2

ADDENDUM TO CHANGE OF CONTROL AGREEMENT

This Addendum to Change of Control Agreement (“Addendum”), is executed between
Outerwall Inc., a Delaware corporation (“Employer”), and Erik E. Prusch
(“Employee”).

In the event and upon effectiveness of the closing of the merger of Aspen Merger
Sub, Inc. with and into Employer (the “Merger”) contemplated by the Agreement
and Plan of Merger, dated July 24, 2016 (the “Merger Agreement”), by and among
Employer, Aspen Parent, Inc., Aspen Merger Sub, Inc., Redwood Merger Sub, Inc.,
and Redbox Automated Retail, LLC, the Change of Control Agreement between
Employer and Employee, dated as of July 31, 2015 (“Change of Control
Agreement”), is supplemented by adding the following Non-Competition provision:

Non-Competition. The nature of Employee’s employment with Employer has given
Employee access to trade secrets and confidential information, including
information about Employer’s technology and customers. Therefore, during the two
(2) years following the closing of the Merger, Employee will not engage in, be
employed by, perform services for, participate in the ownership, management,
control or operation of, or otherwise be connected with, either directly or
indirectly, any business or activity whose efforts are in competition with
(i) the products or services manufactured or marketed by Employer and/or any of
its subsidiaries at the time of the closing of the Merger, or (ii) the products
or services which have been under research or development by Employer and/or any
of its subsidiaries during Employee’s employment, and which Employer and/or any
of its subsidiaries has demonstrably considered for further development or
commercialization. The geographic scope of this restriction shall extend to
anywhere Employer and/or any of its subsidiaries is doing business, has done
business or intends to do business. Employee acknowledges that the restrictions
are reasonable and necessary for protection of the business and goodwill of
Employer.

If, within two years following the date of closing of the Merger, Employee
violates this Non-Competition provision, Employee shall thereupon immediately
forfeit all cash payments received for accelerated equity in the Merger and all
payments made or to be made under Section 5.1 of the Change of Control Agreement
and return to Employer all such payments theretofore made.

The parties acknowledge and agree that the Change of Control Agreement is being
modified only by adding the above provision in the event and upon effectiveness
of the closing of the Merger\ and that nothing else in the Change of Control
Agreement shall be affected by this Addendum. The parties further acknowledge
and agree that this Addendum shall be null if the closing of the Merger does not
occur.

IN WITNESS WHEREOF, the parties have executed and entered into this Addendum on
August 2, 2016.

 

EMPLOYEE     OUTERWALL INC.

/s/ Erik E. Prusch

    By:  

/s/ Raquel Karls

Erik E. Prusch       Raquel Karls     Its:   Chief Human Resources Officer